924 F.2d 1060
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert ZEMERICK, Petitioner-Appellant,v.Norris W. McMACKIN, Supt., Respondent-Appellee.
No. 89-3508.
United States Court of Appeals, Sixth Circuit.
Feb. 5, 1991.

Before KEITH and KRUPANSKY, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
Robert Zemerick, an Ohio state prisoner, appeals pro se from the district court order denying his petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2254.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Zemerick was convicted following a jury trial of four counts of rape, four counts of gross sexual imposition, and assault, and received an aggregate sentence of fifteen to fifty years.  His conviction was upheld on direct appeal.  He then filed this petition, arguing error in certain evidentiary rulings, failure to inform him of the exact dates of the offenses charged, prosecutorial misconduct, and insufficiency of the evidence.  The district court adopted the magistrate's recommendation to deny the petition, over Zemerick's objections.


3
Upon review, this court concludes that Zemerick was not denied a fundamentally fair trial.    See Webster v. Rees, 729 F.2d 1078, 1079-80 (6th Cir.1984).  The district court's order is accordingly affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.